DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 04/06/2021. As directed by the amendment:  claims 1 and 3 are amended; claims 2, 4, and 11-13 are cancelled. Applicant’s amendments to the claims have overcome each and every objection and rejection previously set forth in the final office action mailed 12/07/2020. 
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant alleges that Burrola fails to disclose all of the elements of the independent claims.
However, as seen in the rejection below, Burrola in view of Bruck teaches all of the limitations as best understood. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Drawings
The drawings were received on 04/06/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, the limitation “wherein the valving element at the first working position, connects two valve ports, the first valve port configured in the housing and the second valve port configured on the fixed part via the first and second cavities and the hole” is unclear and indefinite. It is unclear and indefinite how the first and second valve ports are connected via the first and second cavities and the hole when, as viewed in Figure 3, the first and second cavities and the hole are 
Regarding claim 1, either the limitation “and separates the second valve port” is unclear and indefinite, or the limitation “wherein the opening (now considered to be the hole due to the 112b above) enables all three valve ports to be interconnected in one of the first and the second working positions” is unclear and indefinite. The first and second working positions are each described to separate a port and therefore all three ports cannot be connected in one of the first and second working positions. Alternatively, the second working position cannot separate the second valve port. This amendment was previously made in the claims filed 02/06/2020 and was the amendment that overcame the previous 112(b) rejection set forth in the final rejection mailed 08/08/2019. Because this amendment was previously made, the limitation will be read without “and separates the second valve port”. Applicant has previously argued (see remarks filed 02/06/2020) that the first position is Figure 3, the second position is Figure 4 and that the two positions are interconnected as seen in Figure 7. However, this would mean that there are three working positions. 
Regarding claim 1, the limitation “at least one opening configured along the side portion thereof” is unclear and indefinite. It is unclear and indefinite if the at least one opening is the same as the “hole extending both sides of the valving element”. As seen in the Drawings and as described in the Specification, there appears to be only one hole/opening around element 10 which enables connection between the three ports and allows for balancing. For examination purposes, the limitation will be read as the hole.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



    PNG
    media_image1.png
    499
    613
    media_image1.png
    Greyscale

Annotated Figure 3 from Burrola.

Claim(s) 1, 3, and 5-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrola et al. (U.S. 2007/0246111), in view of Bruck et al. (U.S. 2004/0256012).
Regarding claim 1, Burrola discloses a fast switching directional control valve comprising:  a valving element (34) of one of a poppet type or a spool type to be operated between two working positions, a first working position (see Figure 4) and a second working position (see Figure 3), between a housing (see annotated figure above) and a fixed part (see annotated figure above) disposed below the housing (see annotated figure above), wherein the housing (see annotated figure above) and the fixed part (see annotated figure above) comprises three valve ports, a first valve port (22), a second valve port (24) and a third valve port 26 (see paragraph 0019); wherein the first valve portion (22) is in the housing (see 
Burrola fails to disclose wherein the fixed part is separate from the housing; a hole extending both sides of the valving element in the second cavity; wherein diameters of the first cavity, second cavity, and the hole are in decreasing order with respect to each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Burrola to provide wherein the fixed part is separate from the housing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Doing so would allow easier access to the interior of the valve for maintenance.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Burrola to provide a hole extending both sides of the valving element in the second cavity; wherein diameters of the first cavity, second cavity, and the hole are in decreasing order with respect to each other, as taught by Bruck. Doing so would provide a faster flow of fluid through the valve.
Regarding claim 3, Burrola discloses a fast switching directional control valve comprising:  a valving element (34) of one of a poppet type or a spool type to be operated between two working positions, a first working position (see Figure 4) and a second working position (see Figure 2), between a housing (see annotated figure above) and a fixed part (see annotated figure above) disposed below the housing (see annotated figure above), wherein the housing (see annotated figure above) and the fixed part (see annotated figure above) comprises three valve ports, a first valve port (22), a second valve port (24) and a third valve port (26), wherein the first valve port (22) is configured in the housing (see annotated figure above), the second valve port (24) and the third valve port (26) are configured on the fixed part (see annotated figure above; see paragraph 0019); the valving element (34) having a hollow structure to define first (36) and second (40) cavities, wherein the first cavity (36) extends horizontally and the second cavity (40) extends vertically form and in communication with the first cavity (36) wherein the valving element comprises a hole (see annotated figure above) to enable the connection between the three valve ports (22, 24, 26) during functional stroke and balancing the valve element 34 (see paragraph 0021); wherein the valving element (34), at the first working position (Figure 4), connects two valve ports, the first valve port (22) configured in the housing and second valve port (24) configured on 
Burrola fails to disclose wherein the fixed part is separate from the housing; a hole extending both sides of the valving element in the second cavity; wherein diameters of the first cavity, the second cavity, and the hole are in decreasing order with respect to each other.
It would have bene obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Burrola to provide wherein the fixed part is separate from the housing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Doing so would allow easier access to the interior of the valve for maintenance.
Bruck teaches spool valve comprising a hole (53) extending both sides of a valving element (19) in a second cavity (cavity above 27 as seen in Figure 2; see paragraph 0016); wherein diameters of a first cavity (27), second cavity (above 27 as seen in Figure 2), and the hole (53) are in decreasing order with respect to each other (see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Burrola to provide a hole extending both sides of the valving element in the second cavity; wherein diameters of the first cavity, second cavity, and the hole are in decreasing 
Regarding claim 5, Burrola as modified teaches the invention as essentially claimed and further teaches wherein the valving element (34) comprises two side areas (see side portion and cavity in annotated figure above), and to bring forces due to pressures to be balanced (see Figure 3; passageway 36 allows the spool to be balanced).
Regarding claim 6, Burrola as modified teaches the invention as essentially claimed and further teaches wherein the pressure on the valving element (34) is distributed to prevent distortion of the valving element (34) when resting on a seat (see annotated figure above) of the fixed part (see annotated figure above) under pressure.
Regarding claim 7, Burrola as modified teaches the invention as essentially claimed and further teaches wherein the valving element (34) comprises two sides, wherein the cavities (36, see annotated figure above) inside the valving element (34) connects the two sides of the valve element 34 (see Figure 3).
Regarding claim 8, Burrola as modified teaches the invention as essentially claimed and further teaches wherein the cavities (36, see annotated figure above) are shaped inside the valving element (34) to reduce the mass of the valving element 34.
Regarding claim 9, Burrola as modified teaches the invention as essentially claimed and further teaches a spring (28) is disposed below the valving element (34) to assist in moving the valving element 34 (see paragraph 0019).
Claims 10 and 14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrola, in view of Bruck, in further view of Dunn et al. (U.S. 2015/0083133).
Regarding claims 10 and 13, Burrola discloses the invention as essentially claimed, but fails to disclose a drainage port in the housing to drain leakage from the valving element.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Burrola to provide a drainage port in the housing to drain leakage from the valving element, as taught by Dunn. Doing so would provide a vent in the event of leakage.
Regarding claim 14, Burrola as modified teaches the invention as essentially claimed and further teaches wherein the valving element (34) comprises a corrugated circular circumference edge (see annotated figure above) to increase areas across at least one of the first, second, and third valve ports to maximize flow rate of a fluid across the first (22) and third (26) valve ports (see paragraph 0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753